tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c nov iy a se ef u ill kreikeherirer ire ik hrakkekekkeeererekeee rakekekerererekrereike legend taxpayer a taxpayer b ira xx company f amount d account h hikkhekkererkrrerer kekernekeeeaekthekeke ear rerearaarerearer rekekereeeereerrerkae riker ekererer khhkrereereeeemreieer bank b - rekkereeereaereaareeer amount e account j rearekrrererrereraere hrkraekereeererrkreeir bank cc herkeererkeerarerrerei dear hekrkekkekeaeereeerere this is in response to your letter dated date as supplemented by correspondence dated date date date and date submitted on your behalf by your authorized representative in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code’ senemarenntustsnes en taxpayer a further indicates that on a when he withdrew he withdrew amount d from ira x and on into account h a joint checking account maintained by the following facts and representations have been submitted under penalties of perjury in support of your request taxpayer a who isml years old maintained an individual_retirement_arrangement ira x with company f documentation submitted by taxpayer a indicates that deposited amount d taxpayer a and taxpayer b taxpayer a’s spouse with bank b documentation submitted by taxpayer a withdrew amount e from account h and deposited in into account j a savings account maintained by taxpayer a and taxpayer b at bank c taxpayer a asserts that at the time he withdrew amount d from ira x he was confused as to the nature of this account and unaware that he was withdrawing money from his ira taxpayer a asserts that he assumed that amount d was being withdrawn from a regular account taxpayer a submitted account statements for ira x that indicates that amount d from ira x the name on the account read company f st co fbo taxpayer a taxpayer a submitted documentation that shows that the name of read company f taxpayer a the account was changed in ira taxpayer a states that he became aware of the distribution when he received a form 1099-r from company f indicating -_ d had been made from ira x during tax_year amount e remains in account j and that he has not used amount e since it has been in account j taxpayer a submitted account statements for account j nla hat shows that it has a balance in excess of amount e yo based upon the foregoing facts and representations you request that the service waive the day rollover requirement with respect to the distribution of amount e from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- that a distribution of amount taxpayer a asserts that i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the peon ere eernneee day after the day on which the individual received the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at the time during the 1-year period ending in the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information submitted in this case indicates that taxpayer a received a distribution from ira x in the amount of amount d on date and deposited amount d into account h on date documentation submitted further indicates that taxpayer a withdrew amount e from account h on date and deposited amount e in account j a savings account he maintains at bank c taxpayer a asserts that he was confused at the time of the withdrawal on date and thought he was making a withdrawal from a regular account at company f and not ira x as the check he received from wmhekekkereenekrerrekreherk did not indicate that the distribution was company f in the amount of amount d from ira x but read company f st co fbo taxpayer a further taxpayer a submitted account documentation that shows that company f subsequent to the date distribution renamed ira x in ey to read company f taxpayer a ira taxpayer a asserts that he has not used amount e since it has been in account j and submitted an account statement as of date that shows that account j has a balance in excess of amount e therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount e from ira x taxpayer a is granted a period of days from the date of this ruling to contribute amount e to an ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount e will be considered a rollover_contribution within the meaning of sec_408 of the code taxpayer a is over and therefore has attained his required_beginning_date for purposes of code sec_401 in this regard this ruling does not authorize the rollover of any portion of amount e that is required to be distributed to taxpayer a since amount e has been in account j this ruling assumes that ira x satisfies the qualification requirements of code sec_408 at all times relevant to this transaction no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions oar this ruling please contact rrma rerererkeeereeeerereereeerer sincerely yours dollar_figureelgneh d0tgr a f10td joyce e floyd manager employee_plans technical group
